                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                1:20-cv-946

GARY WAYNE PINION, JR.,

              Plaintiff,

       vs.

LINCOLN LIFE ASSURANCE
COMPANY OF BOSTON F/K/A
LIBERTY LIFE ASSURANCE
COMPANY OF BOSTON,

              Defendant.


                                     COMPLAINT

       1.     This is an action arising under the Employee Retirement Income Security

Act of 1974, as amended, 29 U.S.C. §1001 et seq. (“ERISA”), to recover benefits due

under an employee welfare benefit plan and to recover costs, attorneys’ fees, and interest,

as provided by ERISA.

                                         PARTIES

       2.     Plaintiff, Gary Wayne Pinion, Jr., is a citizen and resident of New London,

Stanly County, North Carolina.

       3.     Defendant, Lincoln Life Assurance Company of Boston formerly known as

Liberty Life Assurance Company of Boston (hereinafter “Lincoln”), is a New Hampshire

corporation with a principal office in Boston, Massachusetts. Lincoln operates under the

name “Lincoln Financial Group” (hereinafter, collectively referred to as “Lincoln”).




       Case 1:20-cv-00946-NCT-LPA Document 1 Filed 10/14/20 Page 1 of 8
       4.     At all times relevant to this action, Liberty Life Assurance Company of

Boston (“Liberty”) provided insured long-term disability (“LTD”) benefits pursuant to the

Clayton Homes, Inc. Group Health and Welfare Plan (“the Plan”).

       5.     Upon information and belief, effective in 2018, Liberty was acquired by

Lincoln under the terms of a master transaction agreement and, effective September 1,

2019, Liberty changed its name to Lincoln Life Assurance Company of Boston.

       6.     Lincoln Life Assurance Company of Boston is the successor in interest to

Liberty Life Assurance Company of Boston for all matters at issue in this litigation.

       7.     Any of the acts or omissions described herein that were by Liberty are now

properly ascribed to and/or assumed by Lincoln (Liberty and Lincoln hereinafter

collectively referred to as “Defendant”).

       8.     Defendant serves as the claims administrator and fiduciary in handling all

aspects of disability benefit claims made by insured beneficiaries under the Plan,

including the Plaintiff in this action.

       9.     Defendant has a fiduciary obligation to Plaintiff to administer the Plan fairly

and impartially, for the exclusive benefit of beneficiaries such as Plaintiff.

                               JURISDICTION AND VENUE

       10.    This Court has jurisdiction to hear this claim pursuant to 28 U.S.C. § 1331,

in that the claim arises under the laws of the United States. Specifically, Plaintiff brings

this action to enforce his rights under ERISA, as allowed by 29 U.S.C. § 1132.

       11.    Venue in the Middle District of North Carolina is appropriate by virtue of


                                              2



       Case 1:20-cv-00946-NCT-LPA Document 1 Filed 10/14/20 Page 2 of 8
Plaintiff’s residence in this district and Defendant’s doing business in this district.

                                FACTUAL ALLEGATIONS

       12.    At all times relevant to this action, Plaintiff was a covered beneficiary under

the group policy (Policy No. GF3-850-291250-01) issued by Liberty to Clayton Homes,

Inc. (the “Policy”).

       13.    Plaintiff worked as a Costing and Information Analyst for Clayton Homes,

Inc. (“Clayton”) prior to his disability onset. Clayton is a builder of manufactured

housing and modular homes.

       14.    The Plan provides LTD benefits to beneficiaries who meet the Policy

definition of “disability” or “disabled,” as follows:

       For persons other than pilots, co-pilots, and crewmembers of an aircraft:

       i. that during the Elimination Period and the next 24 months of Disability
          you, as a result of Injury or Sickness, are unable to perform the Material
          and Substantial Duties of your Own Occupation; and

       ii. thereafter, you are unable to perform, with reasonable continuity, the
           Material and Substantial Duties of Any Occupation.

       15.    The Policy defines “Material and Substantial Duties” as follows:

       “Material and Substantial Duties” means responsibilities that are normally
       required to perform your Own Occupation, or any other occupation, and
       cannot be reasonably eliminated or modified.

       16.    The Policy defines “Own Occupation” as follows:

       “Own Occupation” means your occupation that you were performing when
       your Disability or Partial Disability began. For the purposes of determining
       Disability under this plan, Liberty will consider your occupation as it is
       normally performed in the national economy.



                                               3

       Case 1:20-cv-00946-NCT-LPA Document 1 Filed 10/14/20 Page 3 of 8
       17.    The Policy defines “Any Occupation” as follows:

       “Any Occupation” means any occupation that you are or become reasonably
       fitted by training, education, experience, age, physical and mental capacity.

       18.    On or about April 6, 2019, Plaintiff was forced to stop working and leave

employment with Clayton due to increasingly severe back pain.

       19.    Plaintiff suffers from numerous conditions, including, but not limited to:

              a.      Degenerative disc disease in the lumbar spine;

              b.      Facet arthropathy in the lumbar spine;

              c.      Lumbosacral spondylosis;

              d.      Chronic low back pain;

              e.      Lumbar intervertebral disc disorder with radiculopathy; and

              f.      Hypertension.

       20.    As a result of these conditions, Plaintiff continues to experience numerous

debilitating symptoms, including, but not limited to: severe lower back pain, an inability

to sit, stand, or walk for prolonged periods of time, limited range of motion, impaired

ability to sleep, and impaired ability to drive.

       21.    Despite treatment with various drug therapies, including narcotic pain

medication, Plaintiff continues to suffer from constant pain in his lower back and other

debilitating symptoms.

       22.    As a result of his numerous and severely disabling conditions, Plaintiff is

unable to perform the Material and Substantial Duties of his Own Occupation as a Costing

and Information Analyst, which included, but were not limited to, analyzing variances

                                               4

       Case 1:20-cv-00946-NCT-LPA Document 1 Filed 10/14/20 Page 4 of 8
between company costs and standard costs, developing budgets, reviewing financial

transactions, and monitoring inventory.

         23.   The Material and Substantial duty of monitoring inventory necessitated that

Plaintiff have the ability to access the inventory/product, which required Plaintiff to climb

on and off scaffolding, crouch, and lift building materials.

         24.   Plaintiff’s job necessitated that Plaintiff have the ability to travel, as he was

required to travel to the company’s 40 building facilities located throughout the United

States in order to perform his Material and Substantial duties.

         25.   As a result of his numerous and severely disabling conditions, Plaintiff is

unable to perform, with reasonable continuity, the Material and Substantial Duties of Any

Occupation.

         26.   After being forced to leave work on or about April 6, 2019, Plaintiff applied

for LTD benefits under the Plan.

         27.   By letter dated August 24, 2019, Liberty denied Plaintiff’s LTD benefit

claim.

         28.   Plaintiff timely appealed the denial of his LTD benefit claim by letter dated

February 18, 2020, submitting argument and supporting documentation including updated

medical records and supportive letters from his friends and family.

         29.   By letter dated March 9, 2020, Lincoln provided Plaintiff with a report from

Lincoln’s consulting physician and provided Plaintiff with an opportunity to respond.

         30.   Plaintiff timely responded to the report from Lincoln’s consulting physician



                                               5

         Case 1:20-cv-00946-NCT-LPA Document 1 Filed 10/14/20 Page 5 of 8
by letter dated March 26, 2020, submitting argument and supporting documentation

including medical literature and a supportive statement authored by Plaintiff’s treating

physician.

       31.    By letter dated May 6, 2020, Lincoln upheld its decision to deny Plaintiff’s

LTD benefit claim.

       32.    By its award letter dated July 26, 2020, the Social Security Administration

(“SSA”) found Plaintiff to be disabled and entitled to monthly Social Security disability

benefits beginning October 2019.

       33.    Plaintiff now has exhausted his administrative remedies, and his claim is

ripe for judicial review pursuant to 29 U.S.C. § 1132.

                           FIRST CLAIM FOR RELIEF:
                         WRONGFUL DENIAL OF BENEFITS
                          UNDER ERISA, 29 U.S.C. § 1132

       34.    Defendant has wrongfully denied LTD benefits to Plaintiff in violation of

the Policy, Plan, and ERISA for the following reasons:

              a.     Plaintiff is disabled, as defined by the LTD benefits Policy and Plan,

       in that as a result of his disability, he is unable to perform the Material and

       Substantial Duties of his Own Occupation, and is unable to perform, with

       reasonable continuity, the Material and Substantial Duties of Any Occupation;

              b.     Defendant failed to accord proper weight to the evidence in the

       administrative record showing that Plaintiff is disabled, by ignoring credible

       evidence that Plaintiff is unable to perform the Material and Substantial Duties of



                                              6

       Case 1:20-cv-00946-NCT-LPA Document 1 Filed 10/14/20 Page 6 of 8
      his Own Occupation, and by ignoring credible evidence that Plaintiff is unable to

      perform, with reasonable continuity, the Material and Substantial Duties of Any

      Occupation;

             c.      Defendant’s interpretation of the definition of “Disability” or

      “Disabled” contained in the Policy is contrary to the plain language of the Policy

      and unreasonable;

             d.      Defendant has attempted to evade the impact of Plaintiff’s numerous

      conditions and the severe functional limitations on his ability to perform the

      Material and Substantial Duties of his Own Occupation, and on his ability to

      perform, with reasonable continuity, the Material and Substantial Duties of Any

      Occupation;

             e.      Defendant has wrongfully denied Plaintiff a full, fair, and impartial

      review of his benefits by ignoring the weight and credibility of evidence

      submitted, looking for less credible evidence of marginal significance to support

      its goal of denying his benefits claim; and

             f.      Defendant has violated its contractual obligation to furnish LTD

      benefits to Plaintiff.



WHEREFORE, Plaintiff prays that the Court:

   1. Grant Plaintiff declaratory and injunctive relief, finding that he is entitled to LTD

      benefits under the terms of the Plan and Policy, and that Defendant be ordered to



                                             7

      Case 1:20-cv-00946-NCT-LPA Document 1 Filed 10/14/20 Page 7 of 8
   pay LTD benefits, and all other related benefits, until such time as Plaintiff

   reaches his Social Security Normal Retirement Age or is no longer disabled;

2. Award pre-judgment interest at a rate of at least 8%;

3. Enter an Order awarding Plaintiff all reasonable attorney fees and expenses

   incurred as a result of Defendant’s wrongful denial of benefits; and

4. Enter an award for such other relief as may be just and appropriate.


   This the 14th day of October, 2020.


                               /s/Caitlin H. Walton
                               CAITLIN H. WALTON
                               N.C. Bar No. 49246
                               cwalton@essexrichards.com
                               ESSEX RICHARDS, P.A.
                               1701 South Boulevard
                               Charlotte, NC 28203-4727
                               Ph (704) 377-4300
                               Fax (704) 372-1357

                               Attorney for Plaintiff




                                          8

   Case 1:20-cv-00946-NCT-LPA Document 1 Filed 10/14/20 Page 8 of 8
